1
2
3
4
                         UNITED STATES DISTRICT COURT
5
                       CENTRAL DISTRICT OF CALIFORNIA
6
7
8
9    SECURITIES AND EXCHANGE             Case No. 8:19-cv-01174-AG-KES
     COMMISSION,
10                                       PRELIMINARY INJUNCTION AND
                 Plaintiff,              ORDERS (1) FREEZING ASSETS; (2)
11                                       REQUIRING ACCOUNTINGS; (3)
           vs.                           PROHIBITING THE DESTRUCTION
12                                       OF DOCUMENTS; (4) AND
     RICHARD VU NGUYEN, A/K/A            APPOINTING A PERMANENT
13   NGUYEN THANH VU, and NTV            RECEIVER
14   FINANCIAL GROUP, INC.,

15               Defendants,
16   and
17   MAI DO,
18
                 Relief Defendant.
19
20
21
22
23
24
25
26
27
28
1          This matter comes before the Court upon the Stipulation of Defendants Richard
2    and Relief Defendant Mai Do, by and through their counsel Kien Le, and the court-
3    appointed temporary receiver over Defendant NTV Financial Inc., Jeffrey E. Brandlin
4    (“Receiver”), by and through his counsel, Kyra Andrassy, (collectively,
5    “Defendants”), and the Stipulation of Plaintiff Securities and Exchange Commission
6    (“SEC”) and Defendants to Entry of a Preliminary Injunction and a Continuation of
7    Orders (1) Freezing Assets; (2) Requiring Accountings; (3) Prohibiting the
8    Destruction of Documents; and (4) Appointing a Receiver.
9          The Court, having previously issued a Temporary Restraining Order and
10   Orders (1) Freezing Assets, (2) Requiring Accountings, (3) Prohibiting the
11   Destruction of Documents, and (4) Granting Expedited Discovery; and having
12   previously appointed Jeffrey E. Brandlin as a temporary receiver over Defendant
13   NTV Financial Inc., and having considered the SEC’s Complaint, TRO Application,
14   the supporting Memorandum of Points and Authorities, the supporting declarations
15   and exhibits, and any the other evidence and arguments presented to the Court, as
16   well as the Consent and Stipulation filed by the parties, finds:
17         A.    This Court has jurisdiction over the parties to, and the subject matter of,
18               this action.
19         B.    Defendants have consented and the Parties have stipulated to the entry of
20               a preliminary injunction on the terms below.
21                                              I.
22         IT IS HEREBY ORDERED that the Parties’ Stipulation to the Entry of a
23   Preliminary Injunction and Orders Freezing Assets, Requiring Accountings,
24   Prohibiting the Destruction of Documents, and Appointing a Permanent Receiver are
25   GRANTED.
26                                              II.
27         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants
28   NTV Financial and Nguyen are preliminarily restrained and enjoined from violating,
1    directly or indirectly, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and
2    Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or
3    instrumentality of interstate commerce, or of the mails, or of any facility of any
4    national securities exchange, in connection with the purchase or sale of any security:
5          (a)    to employ any device, scheme, or artifice to defraud;
6          (b)    to make any untrue statement of a material fact or to omit to state a
7                 material fact necessary in order to make the statements made, in the light
8                 of the circumstances under which they were made, not misleading; or
9          (c)    to engage in any act, practice, or course of business which operates or
10                would operate as a fraud or deceit upon any person.
11         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
12   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
13   binds the following who receive actual notice of this Order by personal service or
14   otherwise: (a) Defendants NTV Financial’s and Nguyen’s officers, agents, servants,
15   employees, and attorneys; and (b) other persons in active concert or participation with
16   any of the Defendants NTV Financial and Nguyen or with anyone described in (a).
17                                              III.
18         IT IS FURTHER ORDERED that Defendants NTV Financial and Nguyen, and
19   their officers, agents, servants, employees, attorneys, subsidiaries and affiliates, and
20   those persons in active concert or participation with any of them, who receive actual
21   notice of this Order, by personal service or otherwise, and each of them, be and hereby
22   are preliminarily restrained and enjoined from, directly or indirectly, in the offer or
23   sale of any securities, by the use of any means or instruments of transportation or
24   communication in interstate commerce or by the use of the mails:
25         A.     employing any device, scheme or artifice to defraud;
26         B.     obtaining money or property by means of any untrue statement of a
27                material fact or any omission to state a material fact necessary in order to
28

                                                 2
1                 make the statements made, in light of the circumstances under which
2                 they were made, not misleading; or
3          C.     engaging in any transaction, practice, or course of business which
4                 operates or would operate as a fraud or deceit upon the purchaser;
5    in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).
6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
7    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
8    binds the following who receive actual notice of this Order by personal service or
9    otherwise: (a) Defendants NTV Financial’s and Nguyen’s officers, agents, servants,
10   employees, and attorneys; and (b) other persons in active concert or participation with
11   any of the Defendants NTV Financial and Nguyen or with anyone described in (a).
12                                             IV.
13         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants
14   NTV Financial and Nguyen are preliminarily restrained and enjoined from
15         A.     employing any device, scheme or artifice to defraud any client or
16                prospective client; and
17         B.     engaging in any transaction, practice, or course of business which
18                operates or would operate as a fraud or deceit upon any client or
19                prospective client;
20   in violation of Sections 206(1) and (2) of the Advisers Act, 15 U.S.C. §§ 80b-6(1) &
21   80b-6(2).
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24   binds the following who receive actual notice of this Order by personal service or
25   otherwise: (a) Defendants NTV Financial’s and Nguyen’s officers, agents, servants,
26   employees, and attorneys; and (b) other persons in active concert or participation with
27   any of the Defendants NTV Financial and Nguyen or with anyone described in (a).
28

                                                3
1                                               V.
2          IT IS FURTHER ORDERED that Defendants NTV Financial and Nguyen, and
3    their agents, servants, employees, attorneys, and affiliates, and those persons in active
4    concert or participation with any of them, who receive actual notice of this Order, by
5    personal service or otherwise, and each of them, be and hereby are preliminarily
6    restrained and enjoined from, directly or indirectly, by the use of the mails or any
7    means or instrumentality of interstate commerce, while acting as an investment
8    adviser to a pooled investment vehicle:
9          A.     making any untrue statement of a material fact or omitting to state a
10                material fact necessary to make the statements made, in the light of the
11                circumstances under which they were made, not misleading, to any
12                investor or prospective investor in a pooled investment vehicle;
13         B.     engaging in any act, practice, or course of business that is fraudulent,
14                deceptive, or manipulative with respect to any investor or prospective
15                investor in a pooled investment vehicle;
16   in violation of Section 206(4) of the Advisers Act, 15 U.S.C. § 80b-6(4), and Rule
17   206(4)-8 thereunder, 17 C.F.R. § 275.206(4)-8.
18         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
19   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
20   binds the following who receive actual notice of this Order by personal service or
21   otherwise: (a) Defendants NTV Financial’s and Nguyen’s officers, agents, servants,
22   employees, and attorneys; and (b) other persons in active concert or participation with
23   any of the Defendants NTV Financial and Nguyen or with anyone described in (a).
24                                             VI.
25          IT IS HEREBY FURTHER ORDERED that Defendants NTV Financial and
26   Nguyen, and each of their agents, servants, employees and attorneys and those
27   persons in active concert or participation with them who receive actual notice of this
28   Order by personal service or otherwise, including facsimile transmission, electronic

                                                 4
1    mail, or overnight delivery service, are hereby prohibited from directly or indirectly,
2    including through any entity they own or control, accessing any securities brokerage
3    account of any third-party, including doing so with the consent of the account holder.
4                                              VII.
5          IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
6    there shall be a continuation of the freeze placed on all monies and assets (with an
7    allowance for necessary and reasonable living expenses to be granted only upon good
8    cause shown by application to the Court with notice to and an opportunity for the
9    SEC to be heard) in all accounts at any bank, financial institution, brokerage firm,
10   third-payment payment processor, held in the name of, for the benefit of, or over
11   which account authority is held by Defendants NTV Financial and/or Nguyen, and/or
12   by Relief Defendant Do, including but not limited to the accounts listed below:
13
14      INSTITUTION ACCOUNT NAME/OWNER                                  ACCOUNT NO.
15      Bank Of America     NTV Financial Group Inc.                    3251-0345-8771
                            NTV Financial Group Inc. DBA NTLF
16      Bank Of America                                                 3251-0345-8768
                            (Nguyen Tran Le Fund)
17      Bank Of America     Richard Nguyen DBA NTV Service Group        3251-1703-1210
        JP Morgan Chase     NTV Financial Group Inc.                    325501135
18      JP Morgan Chase     Mai Do DBA NTV Business Group               770183619
19      Wells Fargo Bank
                            NTV Financial Group Inc. DBA NTLF
                                                                        7660154464
                            (Nguyen Tran Le Fund)
20      Wells Fargo Bank Richard Nguyen                                 5792458738
21      Banc of California Mai Do                                       203001-2032
        US Bank             Richard Nguyen DBA NTV Service Group        157519535338
22
        Simple              Richard Nguyen                              6747611511
23      Charles Schwab      NTV Financial Group Inc.                    2431-6464
24      Charles Schwab      Richard Nguyen                              4649-8787
        E*Trade             Mai Do                                      6320-3288
25      E*Trade             Mai Do                                      8990-1301
26      E*Trade             Mai Do                                      6525-2529
        E*Trade             NTV Financial Group Inc.                    3834-1412
27
        E*Trade             Richard Nguyen                              6102-9407
28      Interactive Brokers NTV Financial Group Inc.                    U2629327

                                                5
1        Merrill Lynch        Richard Nguyen                              20X-71580
         Apex
2        Clearing/Ally        Richard Nguyen                              606-09010-11
3        Securities

4              Any bank, financial institution, brokerage firm, or third-party payment
5    processor shall continue to hold and retain within their control and prohibit the
6    withdrawal, removal, transfer or other disposal of any such funds or other assets
7    except as otherwise ordered by this Court.
8                                                VIII.
9              IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
10   each of the Defendants Nguyen and NTV Financial and the Relief Defendant Mai Do
11   be and hereby are preliminarily restrained and enjoined from, directly or indirectly:
12   destroying, mutilating, concealing, transferring, altering, or otherwise disposing of, in
13   any manner, any documents, which includes all books, records, computer programs,
14   computer files, data objects existing in any state, computer printouts, contracts,
15   emails, correspondence, memoranda, brochures, or any other documents of any kind
16   in their possession, custody or control, however created, produced, or stored
17   (manually, mechanically, electronically, or otherwise), and any accounts, account
18   passwords, computer passwords, device PINs and passwords, pertaining in any
19   manner to Defendants NTV Financial or Nguyen.
20             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
21   in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
22   following who receive actual notice of this Order by personal service or otherwise: (a)
23   Defendants’ officers, agents, servants, employees, and attorneys; and (b) other persons
24   in active concert or participation with any of the Defendants or with anyone described
25   in (a).
26                                                IX.
27             IT IS FURTHER ORDERED that Defendants Nguyen and NTV Financial and
28   the Relief Defendant Mai Do remain under a continuing obligation to prepare and

                                                   6
1    deliver to the SEC, by no later than July 8, 2019, a detailed and complete schedule of
2    all of their assets, including all real and personal property exceeding $5,000 in value,
3    and all bank, securities, and other accounts identified by institution, branch address,
4    and account number. The accounting shall include a description of the sources of all
5    such assets. Such accounting shall be filed with the Court and a copy shall be
6    delivered by email to millerdou@sec.gov and delivered by hand or overnight courier
7    to the SEC to the attention of Douglas M. Miller, Trial Counsel, U.S. Securities and
8    Exchange Commission, Los Angeles Regional Office, 444 South Flower Street, Suite
9    900, Los Angeles, California, 90071, or such other place and person as counsel for
10   the SEC may direct in writing. After completion of the accounting, each of the
11   Defendants shall produce to the SEC at a time agreeable to the SEC, all books,
12   records and other documents supporting or underlying their accounting.
13                                              X.
14         IT IS FURTHER ORDERED that Jeffrey Brandlin is appointed as permanent
15   receiver of Defendant NTV Financial and its subsidiaries and affiliates, and of all
16   bank and brokerage accounts through which Defendants Richard Nguyen’s and NTV
17   Financial’s investors and/or clients’ funds have flowed, including but not limited to
18   the accounts set forth in paragraph VII above (the “Subject Accounts”) (collectively
19   with NTV Financial and its subsidiaries and affiliates, the “Receivership Entity”),
20   with full powers of an equity receiver, including, but not limited to, full power over
21   all funds, assets, collateral, premises (whether owned, leased, occupied, or otherwise
22   controlled), choses in action, books, records, papers and other property belonging to,
23   being managed by or in the possession of or control of Defendant NTV Financial, its
24   subsidiaries and affiliates, and/or the Subject Accounts, and that such receiver
25   continue to be authorized, empowered and directed:
26         A.     to have access to and to collect and take custody, control, possession,
27                and charge of all funds, assets, collateral, premises (whether owned,
28                leased, occupied, or otherwise controlled), choses in action, books,

                                                 7
1         records, papers and other real or personal property, wherever located, of
2         or managed by Defendant NTV Financial, its subsidiaries and affiliates,
3         and/or the Subject Accounts, with full power to sue, foreclose, marshal,
4         collect, receive, and take into possession all such property (including
5         access to and taking custody, control, and possession of all such
6         Defendant NTV Financial property, and that of its subsidiaries and
7         affiliates NTV Financial and/or the Subject Accounts);
8    B.   to have control of, and to be added as the sole authorized signatory for,
9         all accounts of the entities in receivership, including all accounts at any
10        bank, title company, escrow agent, financial institution or brokerage firm
11        (including any futures commission merchant) which has possession,
12        custody or control of any assets or funds of Defendant NTV Financial,
13        and that of its subsidiaries and affiliates and the Subject Accounts, or
14        which maintains accounts over which Defendant NTV Financial, its
15        subsidiaries and affiliates, and/or the Subject Accounts have signatory
16        authority;
17   C.   to conduct such investigation and discovery as may be necessary to
18        locate and account for all of the assets of or managed by Defendant NTV
19        Financial, its subsidiaries and affiliates and/or the Subject Accounts, and
20        to engage and employ attorneys, accountants and other persons to assist
21        in such investigation and discovery;
22   D.   to take such action as is necessary and appropriate to preserve and take
23        control of and to prevent the dissipation, concealment, or disposition of
24        any assets of or managed by Defendant NTV Financial, its subsidiaries
25        and affiliates and/or the Subject Accounts;
26   E.   to make an accounting, as soon as practicable, to this Court and the SEC
27        of the assets and financial condition of Defendant NTV Financial, its
28        subsidiaries and affiliates and/or the Subject Accounts, and to file the

                                         8
1                 accounting with the Court and deliver copies thereof to all parties;
2          F.     to make such payments and disbursements from the funds and assets
3                 taken into custody, control, and possession or thereafter received by him
4                 or her, and to incur, or authorize the making of, such agreements as may
5                 be necessary and advisable in discharging his or her duties as permanent
6                 receiver;
7          G.     to employ attorneys, accountants, and others to investigate and, where
8                 appropriate, to institute, pursue, and prosecute all claims and causes of
9                 action of whatever kind and nature which may now or hereafter exist as
10                a result of the activities of present or past employees or agents of
11                Defendant NTV Financial, its subsidiaries and affiliates and/or the
12                Subject Accounts; and
13         H.     to have access to and monitor all mail, electronic mail, and video phone
14                of the entities in receivership in order to review such mail, electronic
15                mail, and video phone which he or she deems relates to their business
16                and the discharging of his or her duties as permanent receiver.
17                                              XI.
18         IT IS FURTHER ORDERED that Defendant NTV Financial, its subsidiaries
19   and affiliates and the Subject Accounts, including all of the other entities in
20   receivership, and their officers, agents, servants, employees and attorneys, and any
21   other persons who are in custody, possession or control of any assets, collateral,
22   books, records, papers or other property of or managed by any of the entities in
23   receivership, shall forthwith give access to and control of such property to the
24   permanent receiver.
25                                             XII.
26         IT IS FURTHER ORDERED that no officer, agent, servant, employee or
27   attorney of Defendant NTV Financial, its subsidiaries and affiliates and/or the Subject
28   Accounts shall take any action or purport to take any action, in the name of or on

                                                 9
1    behalf of Defendant NTV Financial, its subsidiaries and affiliates and/or the Subject
2    Accounts, without the written consent of the permanent receiver or order of this
3    Court.
4                                              XIII.
5             IT IS FURTHER ORDERED that, except by leave of this Court, during the
6    pendency of this receivership, all clients, investors, trust beneficiaries, note holders,
7    creditors, claimants, lessors and all other persons or entities seeking relief of any
8    kind, in law or in equity, from Defendant NTV Financial, its subsidiaries and
9    affiliates and/or the Subject Accounts, and all persons acting on behalf of any such
10   investor, trust beneficiary, note holder, creditor, claimant, lessor, consultant group or
11   other person, including sheriffs, marshals, servants, agents, employees and attorneys,
12   are hereby restrained and enjoined from, directly or indirectly, with respect to these
13   persons and entities:
14            A.   commencing, prosecuting, continuing or enforcing any suit or
15                 proceeding (other than the present action by the SEC or any other action
16                 by the government) against any of them;
17            B.   using self-help or executing or issuing or causing the execution or
18                 issuance of any court attachment, subpoena, replevin, execution or other
19                 process for the purpose of impounding or taking possession of or
20                 interfering with or creating or enforcing a lien upon any property or
21                 property interests owned by or in the possession of Defendant NTV
22                 Financial, its subsidiaries and affiliates and/or the Subject Accounts; and
23            C.   doing any act or thing whatsoever to interfere with taking control,
24                 possession or management by the permanent receiver appointed
25                 hereunder of the property and assets owned, controlled or managed by or
26                 in the possession of Defendant NTV Financial, its subsidiaries and
27                 affiliates and/or the Subject Accounts, or in any way to interfere with or
28                 harass the permanent receiver or his or her attorneys, accountants,

                                                 10
1                 employees, or agents or to interfere in any manner with the discharge of
2                 the permanent receiver’s duties and responsibilities hereunder.
3                                               XIV.
4          IT IS FURTHER ORDERED that Defendant NTV Financial and its
5    subsidiaries and affiliates, and their officers, agents, servants, employees and
6    attorneys, and the Subject Accounts, shall cooperate with and assist the permanent
7    receiver and shall take no action, directly or indirectly, to hinder, obstruct, or
8    otherwise interfere with the permanent receiver or his or her attorneys, accountants,
9    employees or agents, in the conduct of the permanent receiver’s duties or to interfere
10   in any manner, directly or indirectly, with the custody, possession, management, or
11   control by the permanent receiver of the funds, assets, collateral, premises, and
12   choses in action described above.
13                                              XV.
14         IT IS FURTHER ORDERED that Defendant NTV Financial and its
15   subsidiaries and affiliates shall pay the costs, fees and expenses of the permanent
16   receiver incurred in connection with the performance of his or her duties described in
17   this Order, including the costs and expenses of those persons who may be engaged or
18   employed by the receiver to assist him or her in carrying out his or her duties and
19   obligations. All applications for costs, fees, and expenses for services rendered in
20   connection with the receivership other than routine and necessary business expenses
21   in conducting the receivership, such as salaries, rent, and any and all other reasonable
22   operating expenses, shall be made by application setting forth in reasonable detail the
23   nature of the services and shall be heard by the Court.
24                                              XVI.
25         IT IS FURTHER ORDERED that no bond shall be required in connection with
26   the appointment of the permanent receiver. Except for an act of gross negligence, the
27   permanent receiver shall not be liable for any loss or damage incurred by any of the
28   defendants, their officers, agents, servants, employees and attorneys or any other

                                                 11
1    person, by reason of any act performed or omitted to be performed by the permanent
2    receiver in connection with the discharge of his or her duties and responsibilities.
3                                               XVII.
4           IT IS FURTHER ORDERED that representatives of the SEC and any other
5    government agency are authorized to have continuing access to inspect or copy any
6    or all of the corporate books and records and other documents of Defendant NTV
7    Financial, its subsidiaries and affiliates and/or the Subject Accounts, and continuing
8    access to inspect their funds, property, assets and collateral, wherever located.
9                                              XVIII.
10         IT IS FURTHER ORDERED that any person who receives actual notice of this
11   Order by personal service or otherwise, and who holds, possesses, or controls assets
12   exceeding $5,000 for the account or benefit of any of the Defendants, including any
13   digital assets, digital securities, virtual currencies, digital tokens, cryptocurrencies,
14   digital wallets, or other tangible, intangible, or digital assets, wherever located,
15   including any such assets held in any safe deposit box, shall within 5 days of
16   receiving actual notice of this Order provide counsel for the SEC a written statement
17   identifying all such assets, the value of such assets, or best approximation thereof,
18   and any account numbers or account names in which the assets are held.
19                                              XIV.
20         IT IS FURTHER ORDERED that the preliminary hearing scheduled for
21   July 8, 2019, and briefing schedule related to that hearing are vacated.
22   //
     //
23
24
25
26
27
28

                                                  12
1                                               XV.
2          IT IS FURTHER ORDRED that this Court shall retain jurisdiction over this
3    action for the purpose of implementing and carrying out the terms of all orders and
4    decrees which may be entered herein and to entertain any suitable application or
5    motion for additional relief within the jurisdiction of this Court.
6
7          IT IS SO ORDERED.
8
9    Dated: July 2, 2019                             ________________________________
                                                     UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                13
